Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a voice coil plate for flat-type speaker, has voice coil formed with pattern portions that include first and second patterns, where first and second patterns are spaced apart from each other and second pattern is parallel to first pattern. The independent claim 1, identifies a uniquely distinct feature of “….wherein the voice coil comprises a first pattern part arranged along a first direction and a second pattern part arranged along a second direction different from the first direction, the first direction being an upward and downward vibration direction of the voice coil plate, and the second direction being a direction perpendicular to the first direction, wherein the first pattern part comprises a plurality of first patterns spaced apart at predetermined intervals, and the second pattern part comprises a plurality of second patterns spaced apart at predetermined intervals, wherein at least two of the second patterns, among the plurality of second patterns, are connected in parallel to one of the first patterns.” 

Independent Claim 6, identifies a uniquely distinct feature of “….wherein the base substrate comprises a connection part disposed passing through the at least two different flat surfaces, wherein the voice coil comprises a first pattern part arranged along a first direction and a second pattern part arranged along a second direction different from the first direction, wherein the first pattern part comprises a first pattern formed on one surface among the at least two different flat surfaces of the base substrate, and the second pattern part comprises a plurality of second patterns respectively disposed on the at least two different flat surfaces, wherein the first pattern is connected to the connection part, and the plurality of the second patterns are connected in parallel to the connection part.” 
The independent Claim 12, identifies a uniquely distinct feature of “…. a voice coil formed on the base substrate, wherein the base substrate comprises a connection part disposed passing through the at least two different flat surfaces, wherein the voice coil comprises a first pattern part arranged along a first direction and a second pattern part arranged along a second direction different from the first direction, wherein the first pattern part comprises a first pattern formed on one surface among the at least two different flat surfaces of the base substrate, and the second pattern part comprises a plurality of second patterns connected in parallel on each flat surface of the at least two different flat surfaces, wherein the first pattern is connected to the connection part, and the plurality of the second patterns disposed on each flat surface are connected in parallel to the connection part.” 
The independent Claim 13, identifies a uniquely distinct feature of “….wherein the voice coil has a track shape in which a horizontal pattern part and a vertical pattern part are continuously wound from the outside to the inside, wherein the horizontal pattern part comprises one or more horizontal patterns, the horizontal pattern part is formed over all the layers of the voice coil plate, and the horizontal patterns on the respective layers are connected in parallel to each other through one or more via-holes, and the vertical pattern part is formed on one or more inner layers of the voice coil plate among the layers of the voice coil plate and is connected to the horizontal pattern part through the one or more via-holes.”  
Kim teaches 74a, 74b, 74c and [0048], [0052]-[0053]) and FIG. 7 is a cross-sectional view of the voice film having a 6-degree layer structure (including 5 PCBs PCB.sub.1 to PCB.sub.5). Coil patterns Pt.sub.1 to Pt.sub.3 are shorted through a via hole 73a at the start point of the coil pattern, and likewise coil patterns Pt.sub.4 to Pt.sub.6 are shorted through a via hole 73b at the start point of the coil pattern. The end point of the first coil pattern Pt.sub.1 is bonded (74a) to the end point of the fourth coil pattern Pt.sub.4, and the end point of the second coil pattern Pt.sub.2 is bonded (74b) to the end point of the fifth coil pattern Pt.sub.5, and the end point of the third coil pattern Pt.sub.3 is bonded (74c) to the end point of the sixth coil pattern Pt.sub.6.  [0051] FIG. 8 is a cross-sectional view taken along line A-A of FIG. 4 and is a cross-sectional view of a voice film having a multi-layered structure for a flat panel speaker in accordance with a third embodiment (e.g., a 6-degree layer structure) of the present invention. [0052]FIG. 8 is a cross-sectional view of the voice film having a 6-degree layer structure (including 5 PCBs PCB.sub.1 to PCB.sub.5). Coil patterns Pt.sub.1 to Pt.sub.6 are shorted in pair (e.g., Pt.sub.1 and Pt.sub.2) through via holes 83a, 83b, and 83c at the start point of the coil pattern, the end points of the first, third, and fifth coil patterns Pt.sub.1, Pt.sub.3, and Pt.sub.5 are bonded together (84a), and the end points of the second, fourth, and sixth coil patterns Pt.sub.2, Pt.sub.4, and Pt.sub.6 are bonded together (84b). [0053] A first power source line 82a may be connected to the start point of the first coil pattern Pt.sub.1, and a second power source line 82b may be connected to the start point of the sixth coil pattern Pt.sub.6.
Min (US 20180295451) teaches on [0014] The plurality of voice coil pattern layers may include the plurality of first-type voice coil pattern layers and the plurality of second-type voice coil pattern layers. The plurality of first-type voice coil pattern layers may be connected in parallel to each other between the first outer via hole and the inner via hole, the plurality of second-type voice coil pattern layers may be connected in parallel to each other between the inner via hole and the second outer via hole, and the plurality of first-type voice coil pattern layers and the plurality of second-type voice coil pattern layers may be connected in series to each other through the inner via hole set to a contact therebetween. The first-type voice coil pattern layer and the second-type voice coil pattern layer may be stacked in such a manner that the inner via holes thereof are vertically aligned at the same position. The prior art fails to anticipate or render the independent claims obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227.  The examiner can normally be reached on 8-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNITA JOSHI/Primary Examiner, Art Unit 2651